Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-8, 10-12 of U.S. Patent No. 10,907,184. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘184 encompasses the subject matter of the instant claims.

Regarding claims 1-3, 5-9, claim 1 of ‘184 claims a method for treating a biomass comprising polysaccharide and lignin, the method comprising: (i) providing a pre-treatment mixture comprising the biomass at a concentration of at least about 5% w/w, a single ionic liquid at a concentration of at least about 40% w/w, and optionally water, wherein the single ionic liquid is tetrabutylammonium hydroxide; and (ii) maintaining the mixture under pre-treatment conditions sufficient to dissolve at least a portion of the polysaccharide present in the biomass, wherein the pre-treatment conditions comprise a temperature of from about 35° C. to about 55° C. for a duration of from about 0.5 hours to about 3 hours, and maintaining the temperature of the pre-treatment mixture with less than about 40 MT/hr of steam to process 2000 MT/day of dry biomass.

Regarding claim 4, claim 3 of ‘184 claims the biomass is derived from switchgrass, pine, eucalyptus, or a combination thereof.

Regarding claim 10, claim 7 of ‘184 claims the method further comprises: (iii) diluting the pre-treatment mixture with a polar solvent.

Regarding claim 11, claim 8 of ‘184 claims  the polar solvent is selected from the group consisting of water, methanol, ethanol, propanol, isopropanol, butanol, pentanol, hexanol, heptanol, octanol and isooctanol.

Regarding claim 12, claim 10 of ‘184 claims (a) step (iii) further comprises reducing the pH of the pre-treatment mixture with an acid, and after diluting the pre-treatment mixture, the method comprises: (iv) contacting the diluted pre-treated mixture with a glycoside hydrolase under conditions sufficient to hydrolyze at least a portion of glucan, thereby forming a sugar composition, wherein the sugar composition comprises at least one monosaccharide or oligosaccharide. 

Regarding claims 13-14, claim 12 of ‘184 claims the glycoside hydrolase is selected from the group consisting of a cellulase, an endoglucanase, an exoglucanase, a β-glucosidase, a xylanase, and mixtures thereof.

Regarding claim 15, claim 11 of ‘184 claims the method comprises: (iv) collecting pre-treated biomass solids from the mixture, wherein the pre-treated biomass solids comprise from about 90% w/w to about 95% w/w of glucan present in the biomass provided in the pre-treatment mixture.

Regarding claim 16, claim 10 of ‘184 claims collecting pre-treated biomass solids from the mixture, wherein the pre-treated biomass solids comprise at least about 50% w/w of glucan present in the biomass provided in the pre-treatment mixture, and wherein the method optionally further comprises (v) contacting the pre-treated biomass solids with a glycoside hydrolase under conditions sufficient to hydrolyze at least a portion of the glucan, thereby forming a sugar composition, wherein the sugar composition comprises at least one monosaccharide or oligosaccharide.

Regarding claims 17-18, claim 12 of ‘184 claims the glycoside hydrolase is selected from the group consisting of a cellulase, an endoglucanase, an exoglucanase, a β-glucosidase, a xylanase, and mixtures thereof.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 claims “mixture of ionic liquids”. Claim 9 depends from claim 1 which claims “an ionic liquid”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1-5, 9 and 15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 9-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Balensiefer et al (20100081798) in view of Rahman et al (20110251377).
Balensiefer, abstract, teaches a process for preparing glucose from a lignocellulose-comprising starting material, in which this is firstly treated with an ionic liquid and subsequently subjected to an enzymatic hydrolysis. The invention further relates to a process for preparing microbial metabolites, especially ethanol, in which the glucose obtained is additionally subjected to a fermentation.
Balensiefer, paragraph 16 of the PGPUB, teaches a process for preparing a glucose product from a lignocellulose material, in which a lignocellulose-comprising starting material is provided and treated with a liquid treatment medium which comprises an ionic liquid whose anions are selected from among polyatomic anions, a cellulose-enriched material is isolated from the treated material and the cellulose-enriched material is subjected to an enzymatic hydrolysis.
Balensiefer, paragraph 235 of the PGPUB, teaches the treatment of the lignocellulose material with at least one ionic liquid of the general formula I generally gives a liquid phase comprising cellulose, hemicellulose and lignin in dissolved form.
Balensiefer, paragraph 90 of the PGPUB, teaches all ionic liquids based on multiatomic anions are suitable for use in the process of the invention.
Preferred ionic liquids are(A) salts of the general formula (I)
[A]n +[Y]n−  (I),
where n is 1, 2, 3 or 4, [A]+ is a quaternary ammonium cation, an oxonium cation, a sulfonium cation or a phosphonium cation and [Y]n− is a multiatomic, monovalent, divalent, trivalent or tetravalent anion or a mixture of these anions. 
Balensiefer, paragraph 97 of the PGPUB, teaches preferred cations are selected from the compounds of the formulae (IV.a) to (IV.w),
Wherein 

    PNG
    media_image1.png
    100
    464
    media_image1.png
    Greyscale

Wherein R is hydrogen, alkyl, alkenyl, cycloalkyl, cycloalkenyl, polycyclyl, heterocycloalkyl, aryl or heteroaryl;
Balensiefer, paragraph 107 of the PGPUB, teaches the radical R is preferably unsubstituted C1-C18-alkyl such as methyl, ethyl, 1-propyl, 2-propyl, 1-butyl, 2-butyl, 2-methyl-1-propyl(isobutyl), 2-methyl-2-propyl(tert-butyl), 1-pentyl, 2-pentyl, 3-pentyl, 2-methyl-1-butyl, 3-methyl-1-butyl, 2-methyl-2-butyl, 3-methyl-2-butyl, 2,2-dimethyl-1-propyl, 1-hexyl, 2-hexyl, 3-hexyl, 2-methyl-1-pentyl, 3-methyl-1-pentyl, 4-methyl-1-pentyl, 2-methyl-2-pentyl, 3-methyl-2-pentyl, 4-methyl-2-pentyl, 2-methyl-3-pentyl, 3-methyl-3-pentyl, 2,2-dimethyl-1-butyl, 2,3-dimethyl-1-butyl, 3,3-dimethyl-1-butyl, 2-ethyl-1-butyl, 2,3-dimethyl-2-butyl, 3,3-dimethyl-2-butyl, 1-heptyl, 1-octyl, 1-nonyl, 1-decyl, 1-undecyl, 1-dodecyl, 1-tetradecyl, 1-hexadecyl and 1-octadecyl.
Balensiefer, paragraph 107 of the PGPUB, teaches particularly preferred ammonium ions (IVu) are those in which R1 to R3 are each, independently of one another, C1-C18-alkyl. 
Balensiefer, paragraphs 184-190 of the PGPUB, teaches as anions, it is in principle possible to use all polyatomic anions, i.e. multiatomic anions (anions having two or more atoms).
The anion [Y]n- of the ionic liquid can be
HSO4-, H2PO4- or HCO3-.  
Balensiefer, paragraph 229 of the PGPUB, teaches the process of the invention preferably comprises the treatment of the lignocellulose material with at least one ionic liquid as defined above at a temperature of not more than 200oC, particularly preferably not more than 150oC and in particular not more than 120oC. The treatment is preferably carried out at a temperature of at least 20oC, particularly preferably at least 40oC.
Balensiefer, paragraph 229 of the PGPUB, teaches the duration of the treatment of the lignocellulose material with the ionic liquid is generally from 0.5 minutes to 7 days, preferably from 5 minutes to 96 hours.
The temperature and duration range taught in the references including the claimed range would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains as suitable based on the teaching of the references above. 
Balensiefer, example 2, teaches 5.0 g of a lignocellulose material mixed with 105.3 g of an ionic liquid. 
Therefore, Balensiefer teaches the lignocellulose material is present in the amount of 4.8 wt% and the ionic liquid is present in the amount of 95.2 wt% based on total amount of lignocellulose and ionic liquid. 
Lignocellulose material is present in the amount of 4.8 wt% overlaps with at least about 5% w/w of the biomass as claimed in claim 1. 
Although Balensiefer teaches a wide variety of cations and anions, this reference does not teach a specific combination of ammonium ions as the cation and polyatomic anions that form an ionic liquid. 
Rahman teaches ionic liquid systems for the processing of biomass. 
Rahman, paragraph 4 of the PGPUB, teaches methods comprising the dissolution of lignocellulosic biomass in ILs, and separation of the components by using appropriate solvents and/or by distillation.
Rahman, paragraph 79 of the PGPUB, teaches ionic liquids are used to first provide a solution of biomass.
Rahman, paragraph 84 of the PGPUB, teaches ionic liquids contain one or more types of cations and one or more types of anions.
Rahman, paragraph 95 of the PGPUB, suitable ILs for the disclosed compositions and methods can comprise any of the cations and anions disclosed herein.
Rahman, paragraph 95 of the PGPUB, teaches some additional examples of ionic liquids include, but are not limited to, the following quaternary ammonium salts: Bu4N(H2PO4). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use Bu4N(H2PO4) as taught by Rahman wherein Bu4N+ (tetrabutylammonium) is the cation and (H2PO4)- is the multiatomic anion as the ionic liquid as taught by Balensiefer because Bu4N(H2PO4) is a known ionic liquid which is effective in dissolving lignocellulose biomass. 

Regarding claim 1, the references do not teach steam and therefore the temperature is maintained with 0 MT/hr of steam. 

Regarding claim 4, Balensiefer teach switchgrass. 

Regarding claim 6, Rahman teaches Bu4N(H2PO4).

Regarding claim 9, Balensiefer, example 2, teaches 5.0 g of a lignocellulose material mixed with 105.3 g of an ionic liquid. 
Therefore, Balensiefer teaches the lignocellulose material is present in the amount of 4.8 wt% and the ionic liquid is present in the amount of 95.2 wt% based on total amount of lignocellulose and ionic liquid. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Regarding claims 10-11, Balensiefer, example 2, teaches 5.0 g of a lignocellulose material mixed with 105.g g of an ionic liquid.
Then, 240 mL of a mixture of ethanol and acetate are added. 
Adding an ethanol/acetate mixture as taught by Balensiefer reads on diluting the pre-treatment mixture with a polar solvent as claimed in claims 10-11. 

Regarding claim 15, Balensiefer, paragraph 239 of the PGPUB, teaches the separation into a cellulose-enriched fraction and a liquid fraction (the first liquid output (O1)) is effected, for example by filtration.
Balensiefer, paragraphs 338-339 of the PGPUB, teaches after incubation at 55oC for 0, 4, 19, 24, and 48 hours, samples were taken in each case. After sampling, the samples were briefly heated to 95oC to deactivate the enzyme. The samples were then centrifuged off, filtered through a 0.22 micron filter and the glucose content was examined by means of HPLC. The measured values for the relative amount of glucose or xylose liberated based on the amount of lignocellulose material used in the individual samples are shown in graph form in FIGS. 4 and 5. 
As can be seen from the figures, the proportion of glucose and xylose liberated from lignocellulose material which has been pretreated according to the invention with the ionic liquids EMIM acetate or EEIM acetate it is comparable, i.e. lignocellulose material treated with EEIM Ac and lignocellulose material treated with EMIM acetate display the same digestability by the enzyme mixture of Celluclast, Novozym 188 and Optimash BG. 
Figs. 4 and 5 show about 50% to 60% w/w of glucose liberated based on the amount of lignocellulose material. 
Therefore, it would be expected that 50 to 60% w/w of glucan present in the lignocellulose biomass would be present in the cellulose-enriched material before enzymatic hydrolysis. 

Regarding claims 16-18, Balensiefer, paragraphs 263 of the PGPUB, teaches the lignocellulose-comprising starting material which has been treated by the process of the invention is subsequently subjected to an enzymatic hydrolysis.
Balensiefer, paragraphs 264 of the PGPUB, teaches suitable enzyme for use in the process of the invention are the cellulases (1,4-(1,3; 1,4)-.beta.-D-glucan-4-glucanohydrolases), which belong to the category of hydrolases. The EC number is 3.2.1.4., and the CAS number is 9012-54-8. The cellulase enzyme complex comprises three different types of enzyme: endoglucanases break the bonds within the cellulose chains, exoglucanases cleave smaller oligosaccharide units, in general disaccharide and tetrasaccharide units (cellobiose, cellotetrose units), from the ends of the smaller chains produced by the endoglucanase. Cellobiases or beta-glucosidases cleave the bond between the glucose molecules in the oligosaccharides.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Balensiefer et al (20100081798) in view of Rahman et al (20110251377) in view of Pinatti et al (7238242). 
Balensiefer, abstract, teaches a process for preparing glucose from a lignocellulose-comprising starting material, in which this is firstly treated with an ionic liquid and subsequently subjected to an enzymatic hydrolysis. The invention further relates to a process for preparing microbial metabolites, especially ethanol, in which the glucose obtained is additionally subjected to a fermentation.
Balensiefer, paragraph 16 of the PGPUB, teaches a process for preparing a glucose product from a lignocellulose material, in which a lignocellulose-comprising starting material is provided and treated with a liquid treatment medium which comprises an ionic liquid whose anions are selected from among polyatomic anions, a cellulose-enriched material is isolated from the treated material and the cellulose-enriched material is subjected to an enzymatic hydrolysis.
Balensiefer, paragraph 235 of the PGPUB, teaches the treatment of the lignocellulose material with at least one ionic liquid of the general formula I generally gives a liquid phase comprising cellulose, hemicellulose and lignin in dissolved form.
Balensiefer, paragraph 90 of the PGPUB, teaches all ionic liquids based on multiatomic anions are suitable for use in the process of the invention.
Preferred ionic liquids are(A) salts of the general formula (I)
[A]n +[Y]n−  (I),
where n is 1, 2, 3 or 4, [A]+ is a quaternary ammonium cation, an oxonium cation, a sulfonium cation or a phosphonium cation and [Y]n− is a multiatomic, monovalent, divalent, trivalent or tetravalent anion or a mixture of these anions. 
Balensiefer, paragraph 97 of the PGPUB, teaches preferred cations are selected from the compounds of the formulae (IV.a) to (IV.w),
Wherein 

    PNG
    media_image1.png
    100
    464
    media_image1.png
    Greyscale

Wherein R is hydrogen, alkyl, alkenyl, cycloalkyl, cycloalkenyl, polycyclyl, heterocycloalkyl, aryl or heteroaryl;
Balensiefer, paragraph 107 of the PGPUB, teaches the radical R is preferably unsubstituted C1-C18-alkyl such as methyl, ethyl, 1-propyl, 2-propyl, 1-butyl, 2-butyl, 2-methyl-1-propyl(isobutyl), 2-methyl-2-propyl(tert-butyl), 1-pentyl, 2-pentyl, 3-pentyl, 2-methyl-1-butyl, 3-methyl-1-butyl, 2-methyl-2-butyl, 3-methyl-2-butyl, 2,2-dimethyl-1-propyl, 1-hexyl, 2-hexyl, 3-hexyl, 2-methyl-1-pentyl, 3-methyl-1-pentyl, 4-methyl-1-pentyl, 2-methyl-2-pentyl, 3-methyl-2-pentyl, 4-methyl-2-pentyl, 2-methyl-3-pentyl, 3-methyl-3-pentyl, 2,2-dimethyl-1-butyl, 2,3-dimethyl-1-butyl, 3,3-dimethyl-1-butyl, 2-ethyl-1-butyl, 2,3-dimethyl-2-butyl, 3,3-dimethyl-2-butyl, 1-heptyl, 1-octyl, 1-nonyl, 1-decyl, 1-undecyl, 1-dodecyl, 1-tetradecyl, 1-hexadecyl and 1-octadecyl.
Balensiefer, paragraph 107 of the PGPUB, teaches particularly preferred ammonium ions (IVu) are those in which R1 to R3 are each, independently of one another, C1-C18-alkyl. 
Balensiefer, paragraphs 184-190 of the PGPUB, teaches as anions, it is in principle possible to use all polyatomic anions, i.e. multiatomic anions (anions having two or more atoms).
The anion [Y]n- of the ionic liquid can be
HSO4-, H2PO4- or HCO3-.  
Balensiefer, paragraph 229 of the PGPUB, teaches the process of the invention preferably comprises the treatment of the lignocellulose material with at least one ionic liquid as defined above at a temperature of not more than 200oC, particularly preferably not more than 150oC and in particular not more than 120oC. The treatment is preferably carried out at a temperature of at least 20oC, particularly preferably at least 40oC.
Balensiefer, paragraph 229 of the PGPUB, teaches the duration of the treatment of the lignocellulose material with the ionic liquid is generally from 0.5 minutes to 7 days, preferably from 5 minutes to 96 hours.
The temperature and duration range taught in the references including the claimed range would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains as suitable based on the teaching of the references above. 
Balensiefer, example 2, teaches 5.0 g of a lignocellulose material mixed with 105.3 g of an ionic liquid. 
Therefore, Balensiefer teaches the lignocellulose material is present in the amount of 4.8 wt% and the ionic liquid is present in the amount of 95.2 wt% based on total amount of lignocellulose and ionic liquid. 
Lignocellulose material is present in the amount of 4.8 wt% overlaps with at least about 5% w/w of the biomass as claimed in claim 1. 
Although Balensiefer teaches a wide variety of cations and anions, this reference does not teach a specific combination of ammonium ions as the cation and polyatomic anions that form an ionic liquid. 
Rahman teaches ionic liquid systems for the processing of biomass. 
Rahman, paragraph 4 of the PGPUB, teaches methods comprising the dissolution of lignocellulosic biomass in ILs, and separation of the components by using appropriate solvents and/or by distillation.
Rahman, paragraph 79 of the PGPUB, teaches ionic liquids are used to first provide a solution of biomass.
Rahman, paragraph 84 of the PGPUB, teaches ionic liquids contain one or more types of cations and one or more types of anions.
Rahman, paragraph 95 of the PGPUB, suitable ILs for the disclosed compositions and methods can comprise any of the cations and anions disclosed herein.
Rahman, paragraph 95 of the PGPUB, teaches some additional examples of ionic liquids include, but are not limited to, the following quaternary ammonium salts: Bu4N(H2PO4). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use Bu4N(H2PO4) as taught by Rahman wherein Bu4N+ (tetrabutylammonium) is the cation and (H2PO4)- is the multiatomic anion as the ionic liquid as taught by Balensiefer because Bu4N(H2PO4) is a known ionic liquid which is effective in dissolving lignocellulose biomass. 
Although the references teach a treatment temperature, the references do not teach the temperature is maintained with steam. 
Pinatti teaches a pre-hydrolysis of a biomass. 
Pinatti teaches after heating and pressurizing, the pre-hydrolysis is carried out for a period of 30 minutes simultaneously with the rotary oscillation of the reactor and purge of steam, in order to maintain the temperature close to 160° C. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a minimum amount of steam and purge steam as needed as taught by Pinatti in the process as taught by the references above to maintain the temperature of the reactor. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Balensiefer et al (20100081798) in view of Rahman et al (20110251377) or Balensiefer et al (20100081798) in view of Rahman et al (20110251377) Pinatti et al (7238242) in view of as applied to claim 1 and further in view of Fallon et al (20140326422). 
Although the references teach  [Y]n− is a monovalent anion or a mixture of these anions, the references do not teach the anion to be OH-. 
Fallon teaches an integrated process for purifying a cellulosic material.
Fallon, paragraph 12 of the PGPUB, teaches a process for converting a starting material to a purified pulp material, comprising: removing lignin from a starting material to form a wet pulp comprising at least 5 wt. % water; extracting hemicellulose from the wet pulp with an extractant, wherein the extractant comprises a cellulose solvent and a co-solvent, the cellulose solvent selected from the group consisting of an ionic liquid, an amine oxide, and combinations thereof; and separating the extracted hemicellulose from the wet pulp to form a cellulosic product comprising less hemicellulose than the wet pulp.
Fallon, paragraph 16 of the PGPUB, teaches the cellulose solvent comprises an ionic liquid selected from the group consisting of ammonium-based ionic substances, imidazolium-based ionic substances, pyridinium, pyrollinium, piperidinium, other nitrogen base ionic liquids, phosphonium-based ionic substances, and combinations thereof.
Fallon, paragraph 17 of the PGPUB, teach the ionic liquid can be tetramethylammonium hydroxide or tetrabutylammonium hydroxide. 
Fallon, paragraph 63 of the PGPUB, teaches it has been found that, in addition to these beneficial properties, when contacted with cellulosic materials, including plant matter and plant matter derivatives, ionic liquids are capable of acting as a cellulose solvent, dissolving the hemicellulose, degraded cellulose and cellulose contained therein. In addition, with the appropriate choice of treatment conditions (for example, duration of contact, temperature, and co-solvent composition), ionic liquids penetrate the structure of the cellulose-containing material to break down the material and extract organic species therein. In particular when used in combination with one or more co-solvents, alpha-cellulosic components remaining in the wet pulp are preserved and the fiber morphology is advantageously retained.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that tetrabutylammonium hydroxide or a mixture of tetrabutylammonium hydroxide and tetramethylammonium hydroxide as taught by Fallon can be used as an ionic liquid in the Balensiefer in view of Rahman or Balensiefer in view of Rahman and Pinatti because Fallon teaches tetrabutylammonium hydroxide or a mixture of tetrabutylammonium hydroxide and tetramethylammonium hydroxide can be used as an ionic liquid which act as a cellulose solvent, dissolving the hemicellulose, degraded cellulose and cellulose contained therein. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20130196398, paragraph 178 of the PGPUB, teaches the resulting bed of corn stover was heated by introducing saturated steam at 10-15 psig and a mass flow rate of 1 gram per second into the top of the vessel and venting at the bottom for approximately 10 minutes. The final moisture content of the corn stover was approximately 40%.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        8/13/22